Citation Nr: 1022331	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-34 303	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for obsessive 
compulsive disorder. 

2.  Entitlement to an increased (compensable) initial rating 
for hiatal hernia. 

3.  Entitlement to an increased initial rating for bipolar I 
disorder, currently rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to 
February 2007.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico, (hereinafter RO).


FINDING OF FACT

The Veteran withdrew his appeal with respect to claims for 
entitlement to service connection for obsessive compulsive 
disorder and increased initial ratings for hiatal hernia and 
bipolar I disorder in a statement received in June 2010.   


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran with respect to the issues of entitlement to service 
connection for obsessive compulsive disorder and increased 
initial ratings for hiatal hernia and bipolar I disorder have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative.  38 C.F.R. § 
20.204.  In a statement received in June 2010, the Veteran 
withdrew his appeal with respect to the issues on appeal, 
which are entitlement to service connection for obsessive 
compulsive disorder and increased initial ratings for hiatal 
hernia and bipolar I disorder.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues and they are dismissed.


ORDER

The claim for entitlement to service connection for obsessive 
compulsive disorder is dismissed. 

The claim for entitlement to a compensable initial rating for 
hiatal hernia is dismissed. 

The claim for entitlement to an initial rating in excess of 
70 percent for bipolar I disorder is dismissed.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


